DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    43
    286
    media_image1.png
    Greyscale
.
Information Disclosure Statement
It appears that applicants failed to submit IDS for their claimed invention. Pleases note that it is a duty on all patent applicants to disclose prior art or background information that may be relevant to the patentability of the applicant's invention. Applicants’ cooperation in this regard appreciated. For additional information, applicants may have to refer MPEP § 609. 
Response to Restriction
Applicant's response to restriction requirement and election of group I corresponding to claims 1-14, 16, 18-19 and 21 without acquiescence to the Examiner’s characterization of the asserted inventions or the reasons for restrictions, in the reply filed on 02/16/2022 are acknowledged.    
In addition, the examiner also acknowledges applicants’ election of TSFKEYWCLLSP for the peptide sequence and the following linker:

    PNG
    media_image2.png
    113
    152
    media_image2.png
    Greyscale
, for the claimed stapled peptide. 
Claims 23 and 34-36 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claims 1-14, 16, 18-19 and 21 are examined on merits in this office action. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-14, 16, 18-19 and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li et al (CN 107602666 A). 
For claims 1-5, 7-14 and 16:
Li et al disclose the following dithiocarbamate stapled peptide and its method of preparation:

    PNG
    media_image3.png
    560
    620
    media_image3.png
    Greyscale
, the above reads applicants elected peptide and the dithiocarbamate linker. 
The preparative method comprises (1) dissolving linear peptide containing lysine and serine or cysteine at 4-position away from lysine into buffer solution B (guanidine hydrochloride and sodium dihydrogen phosphate) with pH of 2.5, dropwise adding into buffer solution A (guanidine hydrochloride and disodium hydrogen phosphate) dissolved with 2,5-dibromoadipamide (aka 2,5-dibromohexanediamide) and with pH of 8.5, reacting at room temperature, and separating and purifying; and (2) dissolving into methanol, adding triethylamine and carbon disulfide, reacting at room temp., and separating and purifying to obtain α-helical conformation locked thioester stapled peptide.  [See attached abstract from STN search report].
In the above, the (1) comprises conversion of cysteine to dehydroalanine, whereas (2) comprises cyclization of dehydroalanine with Lys in the presence of methanol (alcohol), triethylamine (base) and carbon disulfide, which results in the dithiocarbamate linker.  
For claims 18, 19 and 21: 
The above dithiocarbamate stapled peptide consists of 3 amino acids in between Lys and Cys, and so it reads the claims. 
Accordingly, the claims are fully anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-14, 16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 107602666 A) in view of Bernardes et al (JACS, 2008, 130, 5052-5053) and Gunnoo et al (ChemBioChem, 2016, 17, 529-553). 
For the claims 1-5, 7-14, 16, 18-19 and 21 see above 102 rejection.
With regard to claim 6, Li et al silent on the recited reagents. The recited reagents are used for the conversion of alkyl cysteine to dehydroalanine. However, the following cures the deficiency:
Bernardes et al teach conversion of alkyl cysteine (side chain of Cys) to dehydroalanine in the presence of O-mesitylenesulfonylhydroxylamine (MSH), see equation (1) and Table 1.
Gunnoo et al teach equivalency of MSH to 2,5-dibromohexanediamide [see section 5.1 in page 540], and therefore, it is obvious to use alternative reagent.  


Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants dithiocarbamate stapled peptide, dithiocarbamate linker and possible reagents to convert Cys to dehydroalanine etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. 
The motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658